Exhibit 10.1

 

 

 

 

 

 

Amended and Restated Bylaws

 

of

 

Kempharm, INC.

(a Delaware Corporation)

 

 

July 15, 2020

 

 

--------------------------------------------------------------------------------

 

 

KEMPHARM, INC.

Amended and Restated

Bylaws

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

Offices

 

Section 1.     Registered Office. The registered office shall be established and
maintained at the office of The Corporation Trust Company, in the City of
Wilmington, in the County of New Castle, in the State of Delaware, and said
corporation, or other such person or entity as the Board of Directors may from
time to time designate, shall be the registered agent of the corporation.

 

Section 2.     Other Offices. The corporation shall also have and maintain an
office or principal place of business at such place as may be fixed by the Board
of Directors, and may also have offices at such other places, both within and
without the State of Delaware as the Board of Directors may from time to time
determine or the business of the corporation may require.

 

ARTICLE II

 

Corporate Seal

 

Section 3.     Corporate Seal. The Board of Directors may adopt a corporate
seal. If adopted, the corporate seal shall consist of a die bearing the name of
the corporation and the inscription, “Corporate Seal-Delaware.” Said seal may be
used by causing it or a facsimile thereof to be impressed or affixed or
reproduced or otherwise.

 

ARTICLE III

 

Stockholders’ Meetings

 

Section 4.     Place Of Meetings. Meetings of the stockholders of the
corporation may be held at such place, either within or without the State of
Delaware, as may be determined from time to time by the Board of Directors. The
Board of Directors may, in its sole discretion, determine that the meeting shall
not be held at any place, but may instead be held solely by means of remote
communication as provided under the Delaware General Corporation Law (the
“DGCL”).

 

Section 5.     Annual Meetings.

 

(a)     The annual meeting of the stockholders of the corporation, for the
purpose of election of directors and for such other business as may properly
come before it, shall be held on such date and at such time as may be designated
from time to time by the Board of Directors. Nominations of persons for election
to the Board of Directors of the corporation and the proposal of business to be
considered by the stockholders may be made at an annual meeting of stockholders:
(i) pursuant to the corporation’s notice of meeting of stockholders (with
respect to business other than nominations); (ii) brought specifically by or at
the direction of the Board of Directors; or (iii) by any stockholder of the
corporation who was a stockholder of record at the time of giving the
stockholder’s notice provided for in Section 5(b) below, who is entitled to vote
at the meeting and who complied with the notice procedures set forth in this
Section 5. For the avoidance of doubt, clause (iii) above shall be the exclusive
means for a stockholder to make nominations and submit other business (other
than matters properly included in the corporation’s notice of meeting of
stockholders and proxy statement under Rule 14a-8 under the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “1934
Act”)) before an annual meeting of stockholders.

 

1

--------------------------------------------------------------------------------

 

 

(b)     At an annual meeting of the stockholders, only such business shall be
conducted as is a proper matter for stockholder action under Delaware law and as
shall have been properly brought before the meeting.

 

(1)     For nominations for the election to the Board of Directors to be
properly brought before an annual meeting by a stockholder pursuant to clause
(iii) of Section 5(a) of these Bylaws, the stockholder must deliver written
notice to the Secretary at the principal executive offices of the corporation on
a timely basis as set forth in Section 5(b)(3) and must update and supplement
such written notice on a timely basis as set forth in Section 5(c). Such
stockholder’s notice shall set forth: (A) as to each nominee such stockholder
proposes to nominate at the meeting: (1) the name, age, business address and
residence address of such nominee, (2) the principal occupation or employment of
such nominee, (3) the class and number of shares of each class of capital stock
of the corporation which are owned of record and beneficially by such nominee,
(4) the date or dates on which such shares were acquired and the investment
intent of such acquisition and (5) such other information concerning such
nominee as would be required to be disclosed in a proxy statement soliciting
proxies for the election of such nominee as a director in an election contest
(even if an election contest is not involved), or that is otherwise required to
be disclosed pursuant to Section 14 of the 1934 Act and the rules and
regulations promulgated thereunder (including such person’s written consent to
being named as a nominee and to serving as a director if elected); and (B) the
information required by Section 5(b)(4). The corporation may require any
proposed nominee to furnish such other information as it may reasonably require
to determine the eligibility of such proposed nominee to serve as an independent
director of the corporation or that could be material to a reasonable
stockholder’s understanding of the independence, or lack thereof, of such
proposed nominee.

 

(2)     Other than proposals sought to be included in the corporation’s proxy
materials pursuant to Rule 14a-8 under the 1934 Act, for business other than
nominations for the election to the Board of Directors to be properly brought
before an annual meeting by a stockholder pursuant to clause (iii) of
Section 5(a) of these Bylaws, the stockholder must deliver written notice to the
Secretary at the principal executive offices of the corporation on a timely
basis as set forth in Section 5(b)(3), and must update and supplement such
written notice on a timely basis as set forth in Section 5(c). Such
stockholder’s notice shall set forth: (A) as to each matter such stockholder
proposes to bring before the meeting, a brief description of the business
desired to be brought before the meeting, the reasons for conducting such
business at the meeting, and any material interest (including any anticipated
benefit of such business to any Proponent (as defined below) other than solely
as a result of its ownership of the corporation’s capital stock, that is
material to any Proponent individually, or to the Proponents in the aggregate)
in such business of any Proponent; and (B) the information required by Section
5(b)(4).

 

2

--------------------------------------------------------------------------------

 

 

(3)     To be timely, the written notice required by Section 5(b)(1) or 5(b)(2)
must be received by the Secretary at the principal executive offices of the
corporation not later than the close of business on the ninetieth (90th) day nor
earlier than the close of business on the one hundred twentieth (120th) day
prior to the first anniversary of the preceding year’s annual meeting; provided,
however, that, subject to the last sentence of this Section 5(b)(3), in the
event that the date of the annual meeting is advanced more than thirty (30) days
prior to or delayed by more than thirty (30) days after the anniversary of the
preceding year’s annual meeting, notice by the stockholder to be timely must be
so received not earlier than the close of business on the one hundred twentieth
(120th) day prior to such annual meeting and not later than the close of
business on the later of the ninetieth (90th) day prior to such annual meeting
or the tenth (10th) day following the day on which public announcement of the
date of such meeting is first made. In no event shall an adjournment or a
postponement of an annual meeting for which notice has been given, or the public
announcement thereof has been made, commence a new time period for the giving of
a stockholder’s notice as described above.

 

(4)     The written notice required by Section 5(b)(1) or 5(b)(2) shall also set
forth, as of the date of the notice and as to the stockholder giving the notice
and the beneficial owner, if any, on whose behalf the nomination or proposal is
made (each, a “Proponent” and collectively, the “Proponents”): (A) the name and
address of each Proponent, as they appear on the corporation’s books; (B) the
class, series and number of shares of the corporation that are owned
beneficially and of record by each Proponent; (C) a description of any
agreement, arrangement or understanding (whether oral or in writing) with
respect to such nomination or proposal between or among any Proponent and any of
its affiliates or associates, and any others (including their names) acting in
concert, or otherwise under the agreement, arrangement or understanding, with
any of the foregoing; (D) a representation that the Proponents are holders of
record or beneficial owners, as the case may be, of shares of the corporation
entitled to vote at the meeting and intend to appear in person or by proxy at
the meeting to nominate the person or persons specified in the notice (with
respect to a notice under Section 5(b)(1)) or to propose the business that is
specified in the notice (with respect to a notice under Section 5(b)(2)); (E) a
representation as to whether the Proponents intend to deliver a proxy statement
and form of proxy to holders of a sufficient number of holders of the
corporation’s voting shares to elect such nominee or nominees (with respect to a
notice under Section 5(b)(1)) or to carry such proposal (with respect to a
notice under Section 5(b)(2)); (F) to the extent known by any Proponent, the
name and address of any other stockholder supporting the proposal on the date of
such stockholder’s notice; and (G) a description of all Derivative Transactions
(as defined below) by each Proponent during the previous twelve (12) month
period, including the date of the transactions and the class, series and number
of securities involved in, and the material economic terms of, such Derivative
Transactions.

 

3

--------------------------------------------------------------------------------

 

 

For purposes of Sections 5 and 6, a “Derivative Transaction” means any
agreement, arrangement, interest or understanding entered into by, or on behalf
or for the benefit of, any Proponent or any of its affiliates or associates,
whether record or beneficial:

 

(w)     the value of which is derived in whole or in part from the value of any
class or series of shares or other securities of the corporation,

 

(x)      which otherwise provides any direct or indirect opportunity to gain or
share in any gain derived from a change in the value of securities of the
corporation,

 

(y)      the effect or intent of which is to mitigate loss, manage risk or
benefit of security value or price changes, or

 

(z)      which provides the right to vote or increase or decrease the voting
power of, such Proponent, or any of its affiliates or associates, with respect
to any securities of the corporation,

 

which agreement, arrangement, interest or understanding may include, without
limitation, any option, warrant, debt position, note, bond, convertible
security, swap, stock appreciation right, short position, profit interest,
hedge, right to dividends, voting agreement, performance-related fee or
arrangement to borrow or lend shares (whether or not subject to payment,
settlement, exercise or conversion in any such class or series), and any
proportionate interest of such Proponent in the securities of the corporation
held by any general or limited partnership, or any limited liability company, of
which such Proponent is, directly or indirectly, a general partner or managing
member.

 

(c)     A stockholder providing written notice required by Section 5(b)(1) or
(2) shall update and supplement such notice in writing, if necessary, so that
the information provided or required to be provided in such notice is true and
correct in all material respects as of (i) the record date for the meeting and
(ii) the date that is five (5) business days prior to the meeting and, in the
event of any adjournment or postponement thereof, five (5) business days prior
to such adjourned or postponed meeting. In the case of an update and supplement
pursuant to clause (i) of this Section 5(c), such update and supplement shall be
received by the Secretary at the principal executive offices of the corporation
not later than five (5) business days after the record date for the meeting. In
the case of an update and supplement pursuant to clause (ii) of this Section
5(c), such update and supplement shall be received by the Secretary at the
principal executive offices of the corporation not later than two (2) business
days prior to the date for the meeting, and, in the event of any adjournment or
postponement thereof, two (2) business days prior to such adjourned or postponed
meeting.

 

(d)     Notwithstanding anything in Section 5(b)(3) to the contrary, in the
event that the number of directors in an Expiring Class is increased and there
is no public announcement of the appointment of a director to such class, or, if
no appointment was made, of the vacancy in such class, made by the corporation
at least ten (10) days before the last day a stockholder may deliver a notice of
nomination in accordance with Section 5(b)(3), a stockholder’s notice required
by this Section 5 and which complies with the requirements in Section 5(b)(1),
other than the timing requirements in Section 5(b)(3), shall also be considered
timely, but only with respect to nominees for any new positions in such Expiring
Class created by such increase, if it shall be received by the Secretary at the
principal executive offices of the corporation not later than the close of
business on the tenth (10th) day following the day on which such public
announcement is first made by the corporation. For purposes of this section, an
“Expiring Class” shall mean a class of directors whose term shall expire at the
next annual meeting of stockholders.

 

4

--------------------------------------------------------------------------------

 

 

(e)     A person shall not be eligible for election or re-election as a director
unless the person is nominated either in accordance with clause (ii) of Section
5(a), or in accordance with clause (iii) of Section 5(a). Except as otherwise
required by law, the chairman of the meeting shall have the power and duty to
determine whether a nomination or any business proposed to be brought before the
meeting was made, or proposed, as the case may be, in accordance with the
procedures set forth in these Bylaws and, if any proposed nomination or business
is not in compliance with these Bylaws, or the Proponent does not act in
accordance with the representations in Sections 5(b)(4)(D) and 5(b)(4)(E), to
declare that such proposal or nomination shall not be presented for stockholder
action at the meeting and shall be disregarded, notwithstanding that proxies in
respect of such nominations or such business may have been solicited or
received.

 

(f)     Notwithstanding the foregoing provisions of this Section 5, in order to
include information with respect to a stockholder proposal in the proxy
statement and form of proxy for a stockholders’ meeting, a stockholder must also
comply with all applicable requirements of the 1934 Act and the rules and
regulations thereunder. Nothing in these Bylaws shall be deemed to affect any
rights of stockholders to request inclusion of proposals in the corporation’s
proxy statement pursuant to Rule 14a-8 under the 1934 Act; provided, however,
that any references in these Bylaws to the 1934 Act or the rules and regulations
thereunder are not intended to and shall not limit the requirements applicable
to proposals and/or nominations to be considered pursuant to Section 5(a)(iii)
of these Bylaws.

 

(g)     For purposes of Sections 5 and 6,

 

(1)     “public announcement” shall mean disclosure in a press release reported
by the Dow Jones News Service, Associated Press or comparable national news
service or in a document publicly filed by the corporation with the Securities
and Exchange Commission pursuant to Section 13, 14 or 15(d) of the 1934 Act; and

 

(2)     “affiliates” and “associates” shall have the meanings set forth in Rule
405 under the Securities Act of 1933, as amended (the “1933 Act”).

 

Section 6.     Special Meetings.

 

(a)     Special meetings of the stockholders of the corporation may be called,
for any purpose as is a proper matter for stockholder action under Delaware law,
by (i) the Chairman of the Board of Directors, (ii) the Chief Executive Officer,
or (iii) the Board of Directors pursuant to a resolution adopted by a majority
of the total number of authorized directors (whether or not there exist any
vacancies in previously authorized directorships at the time any such resolution
is presented to the Board of Directors for adoption).

 

(b)     The Board of Directors shall determine the time and place, if any, of
such special meeting. Upon determination of the time and place, if any, of the
meeting, the Secretary shall cause a notice of meeting to be given to the
stockholders entitled to vote, in accordance with the provisions of Section 7 of
these Bylaws. No business may be transacted at such special meeting otherwise
than specified in the notice of meeting.

 

5

--------------------------------------------------------------------------------

 

 

(c)     Nominations of persons for election to the Board of Directors may be
made at a special meeting of stockholders at which directors are to be elected
(i) by or at the direction of the Board of Directors or (ii) by any stockholder
of the corporation who is a stockholder of record at the time of giving notice
provided for in this paragraph, who shall be entitled to vote at the meeting and
who delivers written notice to the Secretary of the corporation setting forth
the information required by Section 5(b)(1). In the event the corporation calls
a special meeting of stockholders for the purpose of electing one or more
directors to the Board of Directors, any such stockholder of record may nominate
a person or persons (as the case may be), for election to such position(s) as
specified in the corporation’s notice of meeting, if written notice setting
forth the information required by Section 5(b)(1) of these Bylaws shall be
received by the Secretary at the principal executive offices of the corporation
not later than the close of business on the later of the ninetieth (90th) day
prior to such meeting or the tenth (10th) day following the day on which public
announcement is first made of the date of the special meeting and of the
nominees proposed by the Board of Directors to be elected at such meeting. The
stockholder shall also update and supplement such information as required under
Section 5(c). In no event shall an adjournment or a postponement of a special
meeting for which notice has been given, or the public announcement thereof has
been made, commence a new time period for the giving of a stockholder’s notice
as described above.

 

(d)     Notwithstanding the foregoing provisions of this Section 6, a
stockholder must also comply with all applicable requirements of the 1934 Act
and the rules and regulations thereunder with respect to matters set forth in
this Section 6. Nothing in these Bylaws shall be deemed to affect any rights of
stockholders to request inclusion of proposals in the corporation’s proxy
statement pursuant to Rule 14a-8 under the 1934 Act; provided, however, that any
references in these Bylaws to the 1934 Act or the rules and regulations
thereunder are not intended to and shall not limit the requirements applicable
to nominations for the election to the Board of Directors to be considered
pursuant to Section 6(c) of these Bylaws.

 

Section 7.     Notice Of Meetings. Except as otherwise provided by law, notice,
given in writing or by electronic transmission, of each meeting of stockholders
shall be given not less than ten (10) nor more than sixty (60) days before the
date of the meeting to each stockholder entitled to vote at such meeting, such
notice to specify the place, if any, date and hour, in the case of special
meetings, the purpose or purposes of the meeting, and the means of remote
communications, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at any such meeting. If mailed, notice is deemed
given when deposited in the U.S. mail, postage prepaid, directed to the
stockholder at such stockholder’s address as it appears on the records of the
corporation. Notice of the time, place, if any, and purpose of any meeting of
stockholders may be waived in writing, signed by the person entitled to notice
thereof, or by electronic transmission by such person, either before or after
such meeting, and will be waived by any stockholder by his, her or its
attendance thereat in person, by remote communication, if applicable, or by
proxy, except when the stockholder attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened. Any stockholder so
waiving notice of such meeting shall be bound by the proceedings of any such
meeting in all respects as if due notice thereof had been given.

 

6

--------------------------------------------------------------------------------

 

 

Section 8.     Quorum. At all meetings of stockholders, except where otherwise
provided by statute or by the Certificate of Incorporation, or by these Bylaws,
the presence, in person, by remote communication, if applicable, or by proxy
duly authorized, of the holders of a majority of the outstanding shares of stock
entitled to vote shall constitute a quorum for the transaction of business. In
the absence of a quorum, any meeting of stockholders may be adjourned, from time
to time, either by the chairman of the meeting or by vote of the holders of a
majority of the shares represented thereat, but no other business shall be
transacted at such meeting. The stockholders present at a duly called or
convened meeting, at which a quorum is present, may continue to transact
business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum. Except as otherwise provided by
statute or by applicable stock exchange rules, or by the Certificate of
Incorporation or these Bylaws, in all matters other than the election of
directors, the affirmative vote of the majority of shares present in person, by
remote communication, if applicable, or represented by proxy at the meeting and
entitled to vote generally on the subject matter shall be the act of the
stockholders. Except as otherwise provided by statute, the Certificate of
Incorporation or these Bylaws, directors shall be elected by a plurality of the
votes of the shares present in person, by remote communication, if applicable,
or represented by proxy at the meeting and entitled to vote generally on the
election of directors. Where a separate vote by a class or classes or series is
required, except where otherwise provided by the statute or by the Certificate
of Incorporation or these Bylaws, a majority of the outstanding shares of such
class or classes or series, present in person, by remote communication, if
applicable, or represented by proxy duly authorized, shall constitute a quorum
entitled to take action with respect to that vote on that matter. Except where
otherwise provided by statute or by the Certificate of Incorporation or these
Bylaws, the affirmative vote of the majority (plurality, in the case of the
election of directors) of shares of such class or classes or series present in
person, by remote communication, if applicable, or represented by proxy at the
meeting shall be the act of such class or classes or series.

 

Section 9.     Adjournment And Notice Of Adjourned Meetings. Any meeting of
stockholders, whether annual or special, may be adjourned from time to time
either by the chairman of the meeting or by the vote of a majority of the shares
present in person, by remote communication, if applicable, or represented by
proxy at the meeting. When a meeting is adjourned to another time or place, if
any, notice need not be given of the adjourned meeting if the time and place, if
any, thereof are announced at the meeting at which the adjournment is taken. At
the adjourned meeting, the corporation may transact any business which might
have been transacted at the original meeting. If the adjournment is for more
than thirty (30) days or if after the adjournment a new record date is fixed for
the adjourned meeting, a notice of the adjourned meeting shall be given to each
stockholder of record entitled to vote at the meeting.

 

Section 10.     Voting Rights. For the purpose of determining those stockholders
entitled to vote at any meeting of the stockholders, except as otherwise
provided by law, only persons in whose names shares stand on the stock records
of the corporation on the record date, as provided in Section 12 of these
Bylaws, shall be entitled to vote at any meeting of stockholders. Every person
entitled to vote shall have the right to do so either in person, by remote
communication, if applicable, or by an agent or agents authorized by a proxy
granted in accordance with Delaware law. An agent so appointed need not be a
stockholder. No proxy shall be voted after three (3) years from its date of
creation unless the proxy provides for a longer period.

 

7

--------------------------------------------------------------------------------

 

 

Section 11.     Joint Owners Of Stock. If shares or other securities having
voting power stand of record in the names of two (2) or more persons, whether
fiduciaries, members of a partnership, joint tenants, tenants in common, tenants
by the entirety, or otherwise, or if two (2) or more persons have the same
fiduciary relationship respecting the same shares, unless the Secretary is given
written notice to the contrary and is furnished with a copy of the instrument or
order appointing them or creating the relationship wherein it is so provided,
their acts with respect to voting shall have the following effect: (a) if only
one (1) votes, his or her act binds all; (b) if more than one (1) votes, the act
of the majority so voting binds all; (c) if more than one (1) votes, but the
vote is evenly split on any particular matter, each faction may vote the
securities in question proportionally, or may apply to the Delaware Court of
Chancery for relief as provided in the DGCL, Section 217(b). If the instrument
filed with the Secretary shows that any such tenancy is held in unequal
interests, a majority or even-split for the purpose of subsection (c) shall be a
majority or even-split in interest.

 

Section 12.     List Of Stockholders. The Secretary shall prepare and make, at
least
ten (10) days before every meeting of stockholders, a complete list of the
stockholders entitled to vote at said meeting, arranged in alphabetical order,
showing the address of each stockholder and the number of shares registered in
the name of each stockholder. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting, (a) on a reasonably
accessible electronic network, provided that the information required to gain
access to such list is provided with the notice of the meeting, or (b) during
ordinary business hours, at the principal place of business of the corporation.
In the event that the corporation determines to make the list available on an
electronic network, the corporation may take reasonable steps to ensure that
such information is available only to stockholders of the corporation. The list
shall be open to examination of any stockholder during the time of the meeting
as provided by law.

 

Section 13.     Action Without Meeting. No action shall be taken by the
stockholders except at an annual or special meeting of stockholders called in
accordance with these Bylaws, and no action shall be taken by the stockholders
by written consent or by electronic transmission.

 

Section 14.     Organization.

 

(a)     At every meeting of stockholders, the Chairman of the Board of
Directors, or, if a Chairman has not been appointed or is absent, the President,
or, if the President is absent, a chairman of the meeting chosen by a majority
in interest of the stockholders entitled to vote, present in person or by proxy,
shall act as chairman. The Secretary, or, in his or her absence, an Assistant
Secretary directed to do so by the President, shall act as secretary of the
meeting.

 

(b)     The Board of Directors of the corporation shall be entitled to make such
rules or regulations for the conduct of meetings of stockholders as it shall
deem necessary, appropriate or convenient. Subject to such rules and regulations
of the Board of Directors, if any, the chairman of the meeting shall have the
right and authority to prescribe such rules, regulations and procedures and to
do all such acts as, in the judgment of such chairman, are necessary,
appropriate or convenient for the proper conduct of the meeting, including,
without limitation, establishing an agenda or order of business for the meeting,
rules and procedures for maintaining order at the meeting and the safety of
those present, limitations on participation in such meeting to stockholders of
record of the corporation and their duly authorized and constituted proxies and
such other persons as the chairman shall permit, restrictions on entry to the
meeting after the time fixed for the commencement thereof, limitations on the
time allotted to questions or comments by participants and regulation of the
opening and closing of the polls for balloting on matters which are to be voted
on by ballot. The date and time of the opening and closing of the polls for each
matter upon which the stockholders will vote at the meeting shall be announced
at the meeting. Unless and to the extent determined by the Board of Directors or
the chairman of the meeting, meetings of stockholders shall not be required to
be held in accordance with rules of parliamentary procedure.

 

8

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

Directors

 

Section 15.     Number And Term Of Office. The authorized number of directors of
the corporation shall be fixed in accordance with the Certificate of
Incorporation. Directors need not be stockholders unless so required by the
Certificate of Incorporation. If for any cause, the directors shall not have
been elected at an annual meeting, they may be elected as soon thereafter as
convenient at a special meeting of the stockholders called for that purpose in
the manner provided in these Bylaws.

 

Section 16.     Powers. The powers of the corporation shall be exercised, its
business conducted and its property controlled by the Board of Directors, except
as may be otherwise provided by statute or by the Certificate of Incorporation.

 

Section 17.     Classes of Directors. Subject to the rights of the holders of
any series of Preferred Stock to elect additional directors under specified
circumstances, immediately following the closing of the initial public offering
pursuant to an effective registration statement under the 1933 Act covering the
offer and sale of Common Stock to the public (the “Initial Public Offering”),
the directors shall be divided into three classes designated as Class I, Class
II and Class III, respectively. The Board of Directors is authorized to assign
members of the Board of Directors already in office to such classes at the time
the classification becomes effective. At the first annual meeting of
stockholders following the closing of the Initial Public Offering, the term of
office of the Class I directors shall expire and Class I directors shall be
elected for a full term of three years. At the second annual meeting of
stockholders following the closing of the Initial Public Offering, the term of
office of the Class II directors shall expire and Class II directors shall be
elected for a full term of three years. At the third annual meeting of
stockholders following the closing of the Initial Public Offering, the term of
office of the Class III directors shall expire and Class III directors shall be
elected for a full term of three years. At each succeeding annual meeting of
stockholders, directors shall be elected for a full term of three years to
succeed the directors of the class whose terms expire at such annual meeting.

 

Notwithstanding the foregoing provisions of this Section 17, each director shall
serve until his or her successor is duly elected and qualified or until his or
her earlier death, resignation or removal. No decrease in the number of
directors constituting the Board of Directors shall shorten the term of any
incumbent director.

 

9

--------------------------------------------------------------------------------

 

 

Section 18.     Vacancies. Unless otherwise provided in the Certificate of
Incorporation, and subject to the rights of the holders of any series of
Preferred Stock, any vacancies on the Board of Directors resulting from death,
resignation, disqualification, removal or other causes and any newly created
directorships resulting from any increase in the number of directors shall,
unless the Board of Directors determines by resolution that any such vacancies
or newly created directorships shall be filled by stockholders, be filled only
by the affirmative vote of a majority of the directors then in office, even
though less than a quorum of the Board of Directors, or by a sole remaining
director, and not by the stockholders, provided, however, that whenever the
holders of any class or classes of stock or series thereof are entitled to elect
one or more directors by the provisions of the Certificate of Incorporation,
vacancies and newly created directorships of such class or classes or series
shall, unless the Board of Directors determines by resolution that any such
vacancies or newly created directorships shall be filled by stockholders, be
filled by a majority of the directors elected by such class or classes or series
thereof then in office, or by a sole remaining director so elected, and not by
the stockholders. Any director elected in accordance with the preceding sentence
shall hold office for the remainder of the full term of the director for which
the vacancy was created or occurred and until such director’s successor shall
have been elected and qualified. A vacancy in the Board of Directors shall be
deemed to exist under this Bylaw in the case of the death, removal or
resignation of any director.

 

Section 19.     Resignation. Any director may resign at any time by delivering
his or her notice in writing or by electronic transmission to the Secretary,
such resignation to specify whether it will be effective at a particular time.
If no such specification is made, it shall be deemed effective at the time of
delivery to the Secretary. When one or more directors shall resign from the
Board of Directors, effective at a future date, a majority of the directors then
in office, including those who have so resigned, shall have power to fill such
vacancy or vacancies, the vote thereon to take effect when such resignation or
resignations shall become effective, and each Director so chosen shall hold
office for the unexpired portion of the term of the Director whose place shall
be vacated and until his or her successor shall have been duly elected and
qualified.

 

Section 20.     Removal.

 

(a)     Subject to the rights of holders of any series of Preferred Stock to
elect additional directors under specified circumstances, neither the Board of
Directors nor any individual director may be removed without cause.

 

(b)     Subject to any limitation imposed by law, any individual director or
directors may be removed with cause by the affirmative vote of the holders of at
least sixty-six and two-thirds percent (66 2/3%) of the voting power of all then
outstanding shares of capital stock of the corporation entitled to vote
generally at an election of directors.

 

10

--------------------------------------------------------------------------------

 

 

Section 21.     Meetings.

 

(a)     Regular Meetings. Unless otherwise restricted by the Certificate of
Incorporation, regular meetings of the Board of Directors may be held at any
time or date and at any place within or without the State of Delaware which has
been designated by the Board of Directors and publicized among all directors,
either orally or in writing, by telephone, including a voice-messaging system or
other system designed to record and communicate messages, facsimile, telegraph
or telex, or by electronic mail or other electronic means. No further notice
shall be required for regular meetings of the Board of Directors.

 

(b)     Special Meetings. Unless otherwise restricted by the Certificate of
Incorporation, special meetings of the Board of Directors may be held at any
time and place within or without the State of Delaware whenever called by the
Chairman of the Board, the Chief Executive Officer or a majority of the
authorized number of directors.

 

(c)     Meetings by Electronic Communications Equipment. Any member of the Board
of Directors, or of any committee thereof, may participate in a meeting by means
of conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting by such means shall constitute presence in person at such meeting.

 

(d)     Notice of Special Meetings. Notice of the time and place of all special
meetings of the Board of Directors shall be orally or in writing, by telephone,
including a voice messaging system or other system or technology designed to
record and communicate messages, facsimile, telegraph or telex, or by electronic
mail or other electronic means, during normal business hours, at least
twenty-four (24) hours before the date and time of the meeting. If notice is
sent by US mail, it shall be sent by first class mail, charges prepaid, at least
three (3) days before the date of the meeting. Notice of any meeting may be
waived in writing, or by electronic transmission, at any time before or after
the meeting and will be waived by any director by attendance thereat, except
when the director attends the meeting for the express purpose of objecting, at
the beginning of the meeting, to the transaction of any business because the
meeting is not lawfully called or convened.

 

(e)     Waiver of Notice. The transaction of all business at any meeting of the
Board of Directors, or any committee thereof, however called or noticed, or
wherever held, shall be as valid as though it had been transacted at a meeting
duly held after regular call and notice, if a quorum be present and if, either
before or after the meeting, each of the directors not present who did not
receive notice shall sign a written waiver of notice or shall waive notice by
electronic transmission. All such waivers shall be filed with the corporate
records or made a part of the minutes of the meeting.

 

Section 22.     Quorum And Voting.

 

(a)     Unless the Certificate of Incorporation requires a greater number, and
except with respect to questions related to indemnification arising under
Section 43 herein for which a quorum shall be one-third of the exact number of
directors fixed from time to time, a quorum of the Board of Directors shall
consist of a majority of the exact number of directors fixed from time to time
by the Board of Directors in accordance with the Certificate of Incorporation;
provided, however, at any meeting whether a quorum be present or otherwise, a
majority of the directors present may adjourn from time to time until the time
fixed for the next regular meeting of the Board of Directors, without notice
other than by announcement at the meeting.

 

11

--------------------------------------------------------------------------------

 

 

(b)     At each meeting of the Board of Directors at which a quorum is present,
all questions and business shall be determined by the affirmative vote of a
majority of the directors present, unless a different vote be required by law,
the Certificate of Incorporation or these Bylaws.

 

Section 23.     Action Without Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board of Directors or of any committee thereof
may be taken without a meeting, if all members of the Board of Directors or
committee, as the case may be, consent thereto in writing or by electronic
transmission, and such writing or writings or transmission or transmissions are
filed with the minutes of proceedings of the Board of Directors or committee.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.

 

Section 24.     Fees And Compensation. Directors shall be entitled to such
compensation for their services as may be approved by the Board of Directors,
including, if so approved, by resolution of the Board of Directors, a fixed sum
and expenses of attendance, if any, for attendance at each regular or special
meeting of the Board of Directors and at any meeting of a committee of the Board
of Directors. Nothing herein contained shall be construed to preclude any
director from serving the corporation in any other capacity as an officer,
agent, employee, or otherwise and receiving compensation therefor.

 

Section 25.     Committees.

 

(a)     Executive Committee. The Board of Directors may appoint an Executive
Committee to consist of one (1) or more members of the Board of Directors. The
Executive Committee, to the extent permitted by law and provided in the
resolution of the Board of Directors shall have and may exercise all the powers
and authority of the Board of Directors in the management of the business and
affairs of the corporation, and may authorize the seal of the corporation to be
affixed to all papers which may require it; but no such committee shall have the
power or authority in reference to (i) approving or adopting, or recommending to
the stockholders, any action or matter (other than the election or removal of
directors) expressly required by the DGCL to be submitted to stockholders for
approval, or (ii) adopting, amending or repealing any Bylaw of the corporation.

 

(b)     Other Committees. The Board of Directors may, from time to time, appoint
such other committees as may be permitted by law. Such other committees
appointed by the Board of Directors shall consist of one (1) or more members of
the Board of Directors and shall have such powers and perform such duties as may
be prescribed by the resolution or resolutions creating such committees, but in
no event shall any such committee have the powers denied to the Executive
Committee in these Bylaws.

 

12

--------------------------------------------------------------------------------

 

 

(c)     Term. The Board of Directors, subject to any requirements of any
outstanding series of Preferred Stock and the provisions of subsections (a) or
(b) of this Section 25, may at any time increase or decrease the number of
members of a committee or terminate the existence of a committee. The membership
of a committee member shall terminate on the date of his or her death or
voluntary resignation from the committee or from the Board of Directors. The
Board of Directors may at any time for any reason remove any individual
committee member and the Board of Directors may fill any committee vacancy
created by death, resignation, removal or increase in the number of members of
the committee. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee, and, in addition, in the absence or
disqualification of any member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not he or
they constitute a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in the place of any such absent or disqualified
member.

 

(d)     Meetings. Unless the Board of Directors shall otherwise provide, regular
meetings of the Executive Committee or any other committee appointed pursuant to
this Section 25 shall be held at such times and places as are determined by the
Board of Directors, or by any such committee, and when notice thereof has been
given to each member of such committee, no further notice of such regular
meetings need be given thereafter. Special meetings of any such committee may be
held at any place which has been determined from time to time by such committee,
and may be called by any director who is a member of such committee, upon notice
to the members of such committee of the time and place of such special meeting
given in the manner provided for the giving of notice to members of the Board of
Directors of the time and place of special meetings of the Board of Directors.
Notice of any special meeting of any committee may be waived in writing or by
electronic transmission at any time before or after the meeting and will be
waived by any director by attendance thereat, except when the director attends
such special meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened. Unless otherwise provided by the Board of Directors
in the resolutions authorizing the creation of the committee, a majority of the
authorized number of members of any such committee shall constitute a quorum for
the transaction of business, and the act of a majority of those present at any
meeting at which a quorum is present shall be the act of such committee.

 

Section 26.     Organization. At every meeting of the directors and
stockholders, the Chairman of the Board of Directors, or, if a Chairman has not
been appointed or is absent, the Chief Executive Officer (if a director), or, if
a Chief Executive Officer is absent, the President (if a director), or if the
President is absent, the most senior Vice President (if a director), or, in the
absence of any such person, a chairman of the meeting chosen by a majority of
the directors present, shall preside over the meeting. The Secretary, or in his
or her absence, any Assistant Secretary or other officer or director directed to
do so by the President, shall act as secretary of the meeting. The Chairman of
the Board of Directors shall also perform such other duties and have such other
powers, as the Board of Directors shall designate from time to time.

 

13

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

Officers

 

Section 27.     Officers Designated. The officers of the corporation shall
include, if and when designated by the Board of Directors, the Chairman of the
Board of Directors (provided that notwithstanding anything to the contrary
contained in these Bylaws, the Chairman of the Board of Directors shall not be
deemed an officer of the corporation unless so designated by the Board of
Directors), the Chief Executive Officer, the President, one or more Vice
Presidents, the Secretary, the Chief Financial Officer and the Treasurer. The
Board of Directors may also appoint one or more Assistant Secretaries and
Assistant Treasurers and such other officers and agents with such powers and
duties as it shall deem necessary. The Board of Directors may assign such
additional titles to one or more of the officers as it shall deem appropriate.
Any one person may hold any number of offices of the corporation at any one time
unless specifically prohibited therefrom by law. The salaries and other
compensation of the officers of the corporation shall be fixed by or in the
manner designated by the Board of Directors.

 

Section 28.     Tenure And Duties Of Officers.

 

(a)     General. All officers shall hold office at the pleasure of the Board of
Directors and until their successors shall have been duly elected and qualified,
unless sooner removed. Any officer elected or appointed by the Board of
Directors may be removed at any time by the Board of Directors. If the office of
any officer becomes vacant for any reason, the vacancy may be filled by the
Board of Directors.

 

(b)     Duties of Chief Executive Officer. The Chief Executive Officer shall
preside at all meetings of the stockholders and at all meetings of the Board of
Directors, unless the Chairman of the Board of Directors has been appointed and
is present. Unless an officer has been appointed Chief Executive Officer of the
corporation, the President shall be the chief executive officer of the
corporation and shall, subject to the control of the Board of Directors, have
general supervision, direction and control of the business and officers of the
corporation. To the extent that a Chief Executive Officer has been appointed and
no President has been appointed, all references in these Bylaws to the President
shall be deemed references to the Chief Executive Officer. The Chief Executive
Officer shall perform other duties commonly incident to the office and shall
also perform such other duties and have such other powers, as the Board of
Directors shall designate from time to time.

 

(c)     Duties of President. The President shall preside at all meetings of the
stockholders and at all meetings of the Board of Directors, unless the Chairman
of the Board of Directors or the Chief Executive Officer has been appointed and
is present. Unless another officer has been appointed Chief Executive Officer of
the corporation, the President shall be the chief executive officer of the
corporation and shall, subject to the control of the Board of Directors, have
general supervision, direction and control of the business and officers of the
corporation. The President shall perform other duties commonly incident to the
office and shall also perform such other duties and have such other powers, as
the Board of Directors shall designate from time to time.

 

14

--------------------------------------------------------------------------------

 

 

(d)     Duties of Vice Presidents. The Vice Presidents may assume and perform
the duties of the President in the absence or disability of the President or
whenever the office of President is vacant. The Vice Presidents shall perform
other duties commonly incident to their office and shall also perform such other
duties and have such other powers as the Board of Directors or the Chief
Executive Officer, or, if the Chief Executive Officer has not been appointed or
is absent, the President shall designate from time to time.

 

(e)     Duties of Secretary. The Secretary shall attend all meetings of the
stockholders and of the Board of Directors and shall record all acts and
proceedings thereof in the minute book of the corporation. The Secretary shall
give notice in conformity with these Bylaws of all meetings of the stockholders
and of all meetings of the Board of Directors and any committee thereof
requiring notice. The Secretary shall perform all other duties provided for in
these Bylaws and other duties commonly incident to the office and shall also
perform such other duties and have such other powers, as the Board of Directors
shall designate from time to time. The President may direct any Assistant
Secretary or other officer to assume and perform the duties of the Secretary in
the absence or disability of the Secretary, and each Assistant Secretary shall
perform other duties commonly incident to the office and shall also perform such
other duties and have such other powers as the Board of Directors or the
President shall designate from time to time.

 

(f)     Duties of Chief Financial Officer. The Chief Financial Officer shall
keep or cause to be kept the books of account of the corporation in a thorough
and proper manner and shall render statements of the financial affairs of the
corporation in such form and as often as required by the Board of Directors or
the President. The Chief Financial Officer, subject to the order of the Board of
Directors, shall have the custody of all funds and securities of the
corporation. The Chief Financial Officer shall perform other duties commonly
incident to the office and shall also perform such other duties and have such
other powers as the Board of Directors or the President shall designate from
time to time. To the extent that a Chief Financial Officer has been appointed
and no Treasurer has been appointed, all references in these Bylaws to the
Treasurer shall be deemed references to the Chief Financial Officer. The
President may direct the Treasurer, if any, or any Assistant Treasurer, or the
Controller or any Assistant Controller to assume and perform the duties of the
Chief Financial Officer in the absence or disability of the Chief Financial
Officer, and each Treasurer and Assistant Treasurer and each Controller and
Assistant Controller shall perform other duties commonly incident to the office
and shall also perform such other duties and have such other powers as the Board
of Directors or the President shall designate from time to time.

 

(g)     Duties of Treasurer. Unless another officer has been appointed Chief
Financial Officer of the corporation, the Treasurer shall be the chief financial
officer of the corporation and shall keep or cause to be kept the books of
account of the corporation in a thorough and proper manner and shall render
statements of the financial affairs of the corporation in such form and as often
as required by the Board of Directors or the President, and, subject to the
order of the Board of Directors, shall have the custody of all funds and
securities of the corporation. The Treasurer shall perform other duties commonly
incident to the office and shall also perform such other duties and have such
other powers as the Board of Directors or the President shall designate from
time to time.

 

15

--------------------------------------------------------------------------------

 

 

Section 29.     Delegation Of Authority. The Board of Directors may from time to
time delegate the powers or duties of any officer to any other officer or agent,
notwithstanding any provision hereof.

 

Section 30.     Resignations. Any officer may resign at any time by giving
notice in writing or by electronic transmission to the Board of Directors or to
the President or to the Secretary. Any such resignation shall be effective when
received by the person or persons to whom such notice is given, unless a later
time is specified therein, in which event the resignation shall become effective
at such later time. Unless otherwise specified in such notice, the acceptance of
any such resignation shall not be necessary to make it effective. Any
resignation shall be without prejudice to the rights, if any, of the corporation
under any contract with the resigning officer.

 

Section 31.     Removal. Any officer may be removed from office at any time,
either with or without cause, by the affirmative vote of a majority of the
directors in office at the time, or by the unanimous written consent of the
directors in office at the time, or by any committee or by the Chief Executive
Officer or other superior officers upon whom such power of removal may have been
conferred by the Board of Directors.

 

ARTICLE VI

 

Execution Of Corporate Instruments And Voting Of Securities Owned By The
corporation

 

Section 32.     Execution Of Corporate Instruments. The Board of Directors may,
in its discretion, determine the method and designate the signatory officer or
officers, or other person or persons, to execute on behalf of the corporation
any corporate instrument or document, or to sign on behalf of the corporation
the corporate name without limitation, or to enter into contracts on behalf of
the corporation, except where otherwise provided by law or these Bylaws, and
such execution or signature shall be binding upon the corporation.

 

All checks and drafts drawn on banks or other depositaries on funds to the
credit of the corporation or in special accounts of the corporation shall be
signed by such person or persons as the Board of Directors shall authorize so to
do.

 

Unless authorized or ratified by the Board of Directors or within the agency
power of an officer, no officer, agent or employee shall have any power or
authority to bind the corporation by any contract or engagement or to pledge its
credit or to render it liable for any purpose or for any amount.

 

Section 33.     Voting Of Securities Owned By The Corporation. All stock and
other securities of other corporations owned or held by the corporation for
itself, or for other parties in any capacity, shall be voted, and all proxies
with respect thereto shall be executed, by the person authorized so to do by
resolution of the Board of Directors, or, in the absence of such authorization,
by the Chairman of the Board of Directors, the Chief Executive Officer, the
President, or any Vice President.

 

16

--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

Shares Of Stock

 

Section 34.     Form And Execution Of Certificates. The shares of the
corporation shall be represented by certificates, or shall be uncertificated if
so provided by resolution or resolutions of the Board of Directors. Certificates
for the shares of stock, if any, shall be in such form as is consistent with the
Certificate of Incorporation and applicable law. Every holder of stock
represented by certificate in the corporation shall be entitled to have a
certificate signed by or in the name of the corporation by the Chairman of the
Board of Directors, or the President or any Vice President and by the Treasurer
or Assistant Treasurer or the Secretary or Assistant Secretary, certifying the
number of shares owned by him in the corporation. Any or all of the signatures
on the certificate may be facsimiles. In case any officer, transfer agent, or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent, or registrar
before such certificate is issued, it may be issued with the same effect as if
he were such officer, transfer agent, or registrar at the date of issue.

 

Section 35.     Lost Certificates. A new certificate or certificates shall be
issued in place of any certificate or certificates theretofore issued by the
corporation alleged to have been lost, stolen, or destroyed, upon the making of
an affidavit of that fact by the person claiming the certificate of stock to be
lost, stolen, or destroyed. The corporation may require, as a condition
precedent to the issuance of a new certificate or certificates, the owner of
such lost, stolen, or destroyed certificate or certificates, or the owner’s
legal representative, to agree to indemnify the corporation in such manner as it
shall require or to give the corporation a surety bond in such form and amount
as it may direct as indemnity against any claim that may be made against the
corporation with respect to the certificate alleged to have been lost, stolen,
or destroyed.

 

Section 36.     Transfers.

 

(a)     Transfers of record of shares of stock of the corporation shall be made
only upon its books by the holders thereof, in person or by attorney duly
authorized, and, in the case of stock represented by certificate, upon the
surrender of a properly endorsed certificate or certificates for a like number
of shares.

 

(b)     The corporation shall have power to enter into and perform any agreement
with any number of stockholders of any one or more classes of stock of the
corporation to restrict the transfer of shares of stock of the corporation of
any one or more classes owned by such stockholders in any manner not prohibited
by the DGCL.

 

Section 37.     Fixing Record Dates.

 

(a)     In order that the corporation may determine the stockholders entitled to
notice of or to vote at any meeting of stockholders or any adjournment thereof,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted by
the Board of Directors, and which record date shall, subject to applicable law,
not be more than sixty (60) nor less than ten (10) days before the date of such
meeting. If no record date is fixed by the Board of Directors, the record date
for determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the day
on which notice is given, or if notice is waived, at the close of business on
the day next preceding the day on which the meeting is held. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.

 

17

--------------------------------------------------------------------------------

 

 

(b)     In order that the corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board of Directors may fix, in advance, a record date, which record date
shall not precede the date upon which the resolution fixing the record date is
adopted, and which record date shall be not more than sixty (60) days prior to
such action. If no record date is fixed, the record date for determining
stockholders for any such purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating thereto.

 

Section 38.     Registered Stockholders. The corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares to receive dividends, and to vote as such owner, and shall not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other person whether or not it shall have express or
other notice thereof, except as otherwise provided by the laws of Delaware.

 

ARTICLE VIII

 

Other Securities Of The corporation

 

Section 39.     Execution Of Other Securities. All bonds, debentures and other
corporate securities of the corporation, other than stock certificates (covered
in Section 34), may be signed by the Chairman of the Board of Directors, the
President or any Vice President, or such other person as may be authorized by
the Board of Directors, and the corporate seal impressed thereon or a facsimile
of such seal imprinted thereon and attested by the signature of the Secretary or
an Assistant Secretary, or the Chief Financial Officer or Treasurer or an
Assistant Treasurer; provided, however, that where any such bond, debenture or
other corporate security shall be authenticated by the manual signature, or
where permissible facsimile signature, of a trustee under an indenture pursuant
to which such bond, debenture or other corporate security shall be issued, the
signatures of the persons signing and attesting the corporate seal on such bond,
debenture or other corporate security may be the imprinted facsimile of the
signatures of such persons. Interest coupons appertaining to any such bond,
debenture or other corporate security, authenticated by a trustee as aforesaid,
shall be signed by the Treasurer or an Assistant Treasurer of the corporation or
such other person as may be authorized by the Board of Directors, or bear
imprinted thereon the facsimile signature of such person. In case any officer
who shall have signed or attested any bond, debenture or other corporate
security, or whose facsimile signature shall appear thereon or on any such
interest coupon, shall have ceased to be such officer before the bond, debenture
or other corporate security so signed or attested shall have been delivered,
such bond, debenture or other corporate security nevertheless may be adopted by
the corporation and issued and delivered as though the person who signed the
same or whose facsimile signature shall have been used thereon had not ceased to
be such officer of the corporation.

 

18

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

Dividends

 

Section 40.     Declaration Of Dividends. Dividends upon the capital stock of
the corporation, subject to the provisions of the Certificate of Incorporation
and applicable law, if any, may be declared by the Board of Directors pursuant
to law at any regular or special meeting. Dividends may be paid in cash, in
property, or in shares of the capital stock, subject to the provisions of the
Certificate of Incorporation and applicable law.

 

Section 41.     Dividend Reserve. Before payment of any dividend, there may be
set aside out of any funds of the corporation available for dividends such sum
or sums as the Board of Directors from time to time, in their absolute
discretion, think proper as a reserve or reserves to meet contingencies, or for
equalizing dividends, or for repairing or maintaining any property of the
corporation, or for such other purpose as the Board of Directors shall think
conducive to the interests of the corporation, and the Board of Directors may
modify or abolish any such reserve in the manner in which it was created.

 

ARTICLE X

 

Fiscal Year

 

Section 42.     Fiscal Year. The fiscal year of the corporation shall be fixed
by resolution of the Board of Directors.

 

ARTICLE XI

 

Indemnification

 

Section 43.     Indemnification Of Directors, Officers, Employees And Other
Agents.

 

(a)     Directors. The corporation shall indemnify its directors to the fullest
extent not prohibited by the DGCL or any other applicable law; provided,
however, that the corporation may modify the extent of such indemnification by
individual contracts with its directors; and, provided, further, that the
corporation shall not be required to indemnify any director in connection with
any proceeding (or part thereof) initiated by such person unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the corporation, (iii) such
indemnification is provided by the corporation, in its sole discretion, pursuant
to the powers vested in the corporation under the DGCL or any other applicable
law or (iv) such indemnification is required to be made under subsection (d).

 

(b)     Officers, Employees and Other Agents. The corporation shall have power
to indemnify its officers, employees and other agents as set forth in the DGCL
or any other applicable law. The Board of Directors shall have the power to
delegate the determination of whether indemnification shall be given to any such
person to such officers or other persons as the Board of Directors shall
determine.

 

19

--------------------------------------------------------------------------------

 

 

(c)     Expenses. The corporation shall advance to any person who was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director of the
corporation, or is or was serving at the request of the corporation as a
director or officer of another corporation, partnership, joint venture, trust or
other enterprise, prior to the final disposition of the proceeding, promptly
following request therefor, all expenses incurred by any director in connection
with such proceeding; provided, however, that, if the DGCL requires, an
advancement of expenses incurred by a director in his or her capacity as a
director (and not in any other capacity in which service was or is rendered by
such indemnitee, including, without limitation, service to an employee benefit
plan) shall be made only upon delivery to the corporation of an undertaking, by
or on behalf of such indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such indemnitee is not entitled to be indemnified
for such expenses under this section or otherwise.

 

(d)     Enforcement. Without the necessity of entering into an express contract,
all rights to indemnification and advances to directors under this Bylaw shall
be deemed to be contractual rights and be effective to the same extent and as if
provided for in a contract between the corporation and the director. Any right
to indemnification or advances granted by this Bylaw to a director shall be
enforceable by or on behalf of the person holding such right in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. To the extent permitted by law, the
claimant in such enforcement action, if successful in whole or in part, shall be
entitled to be paid also the expense of prosecuting the claim. In connection
with any claim for indemnification, the corporation shall be entitled to raise
as a defense to any such action that the claimant has not met the standards of
conduct that make it permissible under the DGCL or any other applicable law for
the corporation to indemnify the claimant for the amount claimed. Neither the
failure of the corporation (including its Board of Directors, independent legal
counsel or its stockholders) to have made a determination prior to the
commencement of such action that indemnification of the claimant is proper in
the circumstances because the director has met the applicable standard of
conduct set forth in the DGCL or any other applicable law, nor an actual
determination by the corporation (including its Board of Directors, independent
legal counsel or its stockholders) that the claimant has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that claimant has not met the applicable standard of conduct. In any suit
brought by a director to enforce a right to indemnification or to an advancement
of expenses hereunder, the burden of proving that the director is not entitled
to be indemnified, or to such advancement of expenses, under this section or
otherwise shall be on the corporation.

 

(e)     Non-Exclusivity of Rights. The rights conferred on any person by this
Bylaw shall not be exclusive of any other right which such person may have or
hereafter acquire under any applicable statute, provision of the Certificate of
Incorporation, Bylaws, agreement, vote of stockholders or disinterested
directors or otherwise, both as to action in his or her official capacity and as
to action in another capacity while holding office. The corporation is
specifically authorized to enter into individual contracts with any or all of
its directors, officers, employees or agents respecting indemnification and
advances, to the fullest extent not prohibited by the DGCL, or by any other
applicable law.

 

20

--------------------------------------------------------------------------------

 

 

(f)     Survival of Rights. The rights conferred on any person by this Bylaw
shall continue as to a person who has ceased to be a director and shall inure to
the benefit of the heirs, executors and administrators of such a person.

 

(g)     Insurance. To the fullest extent permitted by the DGCL or any other
applicable law, the corporation, upon approval by the Board of Directors, may
purchase insurance on behalf of any person required or permitted to be
indemnified pursuant to this section.

 

(h)     Amendments. Any repeal or modification of this section shall only be
prospective and shall not affect the rights under this Bylaw in effect at the
time of the alleged occurrence of any action or omission to act that is the
cause of any proceeding against any agent of the corporation.

 

(i)     Saving Clause. If this Bylaw or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the corporation shall
nevertheless indemnify each director to the full extent not prohibited by any
applicable portion of this section that shall not have been invalidated, or by
any other applicable law. If this section shall be invalid due to the
application of the indemnification provisions of another jurisdiction, then the
corporation shall indemnify each director to the full extent under any other
applicable law.

 

(j)     Certain Definitions. For the purposes of this Bylaw, the following
definitions shall apply:

 

(1)     The term “proceeding” shall be broadly construed and shall include,
without limitation, the investigation, preparation, prosecution, defense,
settlement, arbitration and appeal of, and the giving of testimony in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative.

 

(2)     The term “expenses” shall be broadly construed and shall include,
without limitation, court costs, attorneys’ fees, witness fees, fines, amounts
paid in settlement or judgment and any other costs and expenses of any nature or
kind incurred in connection with any proceeding.

 

(3)     The term the “corporation” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this section with respect to the resulting or surviving corporation as he
would have with respect to such constituent corporation if its separate
existence had continued.

 

21

--------------------------------------------------------------------------------

 

 

(4)     References to a “director,” “executive officer,” “officer,” “employee,”
or “agent” of the corporation shall include, without limitation, situations
where such person is serving at the request of the corporation as, respectively,
a director, executive officer, officer, employee, trustee or agent of another
corporation, partnership, joint venture, trust or other enterprise.

 

(5)     References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan; and references to “serving at the request
of the corporation” shall include any service as a director, officer, employee
or agent of the corporation which imposes duties on, or involves services by,
such director, officer, employee, or agent with respect to an employee benefit
plan, its participants, or beneficiaries; and a person who acted in good faith
and in a manner such person reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the corporation” as
referred to in this section.

 

ARTICLE XII

 

Notices

 

Section 44.     Notices.

 

(a)     Notice To Stockholders. Written notice to stockholders of stockholder
meetings shall be given as provided in Section 7 herein. Without limiting the
manner by which notice may otherwise be given effectively to stockholders under
any agreement or contract with such stockholder, and except as otherwise
required by law, written notice to stockholders for purposes other than
stockholder meetings may be sent by U.S. mail or nationally recognized overnight
courier, or by facsimile, telegraph or telex or by electronic mail or other
electronic means.

 

(b)     Notice To Directors. Any notice required to be given to any director may
be given by the method stated in subsection (a), as otherwise provided in these
Bylaws, or by overnight delivery service, facsimile, telex or telegram, except
that such notice other than one which is delivered personally shall be sent to
such address as such director shall have filed in writing with the Secretary,
or, in the absence of such filing, to the last known post office address of such
director.

 

(c)     Affidavit Of Mailing. An affidavit of mailing, executed by a duly
authorized and competent employee of the corporation or its transfer agent
appointed with respect to the class of stock affected, or other agent,
specifying the name and address or the names and addresses of the stockholder or
stockholders, or director or directors, to whom any such notice or notices was
or were given, and the time and method of giving the same, shall in the absence
of fraud, be prima facie evidence of the facts therein contained.

 

(d)     Methods of Notice. It shall not be necessary that the same method of
giving notice be employed in respect of all recipients of notice, but one
permissible method may be employed in respect of any one or more, and any other
permissible method or methods may be employed in respect of any other or others.

 

22

--------------------------------------------------------------------------------

 

 

(e)     Notice To Person With Whom Communication Is Unlawful. Whenever notice is
required to be given, under any provision of law or of the Certificate of
Incorporation or Bylaws of the corporation, to any person with whom
communication is unlawful, the giving of such notice to such person shall not be
required and there shall be no duty to apply to any governmental authority or
agency for a license or permit to give such notice to such person. Any action or
meeting which shall be taken or held without notice to any such person with whom
communication is unlawful shall have the same force and effect as if such notice
had been duly given. In the event that the action taken by the corporation is
such as to require the filing of a certificate under any provision of the DGCL,
the certificate shall state, if such is the fact and if notice is required, that
notice was given to all persons entitled to receive notice except such persons
with whom communication is unlawful.

 

(f)     Notice to Stockholders Sharing an Address. Except as otherwise
prohibited under DGCL, any notice given under the provisions of DGCL, the
Certificate of Incorporation or the Bylaws shall be effective if given by a
single written notice to stockholders who share an address if consented to by
the stockholders at that address to whom such notice is given. Such consent
shall have been deemed to have been given if such stockholder fails to object in
writing to the corporation within sixty (60) days of having been given notice by
the corporation of its intention to send the single notice. Any consent shall be
revocable by the stockholder by written notice to the corporation.

 

ARTICLE XIII

 

Amendments

 

Section 45.     Bylaw Amendments. Subject to the limitations set forth in
Section 43(h) of these Bylaws or the provisions of the Certificate of
Incorporation, the Board of Directors is expressly empowered to adopt, amend or
repeal the Bylaws of the corporation. Any adoption, amendment or repeal of the
Bylaws of the corporation by the Board of Directors shall require the approval
of a majority of the authorized number of directors. The stockholders also shall
have power to adopt, amend or repeal the Bylaws of the corporation; provided,
however, that, in addition to any vote of the holders of any class or series of
stock of the corporation required by law or by the Certificate of Incorporation,
such action by stockholders shall require the affirmative vote of the holders of
at least sixty-six and two-thirds percent (66-2/3%) of the voting power of all
of the then-outstanding shares of the capital stock of the corporation entitled
to vote generally in the election of directors, voting together as a single
class.

 

ARTICLE XIV

 

Loans To Officers OR EMPLOYEES

 

Section 46.     Loans To Officers Or Employees. Except as otherwise prohibited
by applicable law, including the Sarbanes-Oxley Act of 2002, the corporation may
lend money to, or guarantee any obligation of, or otherwise assist any officer
or other employee of the corporation or of its subsidiaries, including any
officer or employee who is a director of the corporation or its subsidiaries,
whenever, in the judgment of the Board of Directors, such loan, guarantee or
assistance may reasonably be expected to benefit the corporation. The loan,
guarantee or other assistance may be with or without interest and may be
unsecured, or secured in such manner as the Board of Directors shall approve,
including, without limitation, a pledge of shares of stock of the corporation.
Nothing in these Bylaws shall be deemed to deny, limit or restrict the powers of
guaranty or warranty of the corporation at common law or under any statute.

 

23

--------------------------------------------------------------------------------

 

 

ARTICLE XV

 

FORUM FOR ADJUDICATION OF DISPUTES

 

Section 47.     Forum Selection.

 

(a)     Unless the corporation consents in writing to the selection of an
alternative forum, the Court of Chancery of the State of Delaware (or, if and
only if the Court of Chancery of the State of Delaware lacks subject matter
jurisdiction, any state court located within the State of Delaware or, if and
only if all such state courts lack subject matter jurisdiction, the federal
district court for the District of Delaware) shall be the sole and exclusive
forum for the following types of actions or proceedings under Delaware statutory
or common law: (A) any derivative action or proceeding brought on behalf of the
corporation; (B) any action or proceeding asserting a claim of breach of a
fiduciary duty owed by any current or former director, officer or other employee
of the corporation, to the corporation or the corporation’s stockholders; (C)
any action or proceeding asserting a claim against the corporation or any
current or former director, officer or other employee of the corporation,
arising out of or pursuant to any provision of the DGCL, the Amended and
Restated Certificate of Incorporation or the Amended and Restated Bylaws of the
corporation (as each may be amended from time to time); (D) any action or
proceeding to interpret, apply, enforce or determine the validity of the Amended
and Restated Certificate of Incorporation or the Amended and Restated Bylaws of
the corporation (including any right, obligation, or remedy thereunder); (E) any
action or proceeding as to which the DGCL confers jurisdiction to the Court of
Chancery of the State of Delaware; and (F) any action or proceeding asserting a
claim against the corporation or any director, officer or other employee of the
corporation, governed by the internal affairs doctrine, in all cases to the
fullest extent permitted by law and subject to the court’s having personal
jurisdiction over the indispensable parties named as defendants. This Section
47(a) of Article XV shall not apply to suits brought to enforce a duty or
liability created by the 1933 Act, or the 1934 Act, or any other claim for which
the federal courts have exclusive jurisdiction.

 

(b)     Unless the corporation consents in writing to the selection of an
alternative forum, to the fullest extent permitted by law, the federal district
courts of the United States of America shall be the exclusive forum for the
resolution of any complaint asserting a cause of action arising under the 1933
Act.

 

(c)     Any person or entity holding, owning or otherwise acquiring any interest
in any security of the corporation shall be deemed to have notice of and
consented to the provisions of the Amended and Restated Bylaws.

 

24
 